DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants’ arguments have been fully considered but are related to newly amended claim language which has been fully addressed in the rejections recited below. 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim 29 as a whole. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claim 29 as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-12, 18-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fellenstein et al. (United States Patent Application Publication 2006/0005181) in view of Chi et al. (United States Patent Application Publication 2011/0173626).
 As per claim 1, Fellenstein teaches the invention substantially as claimed including a  system to implement a scheduling service, wherein the system comprises: 
a processor and a memory to execute instructions at the system ([0050], a generalized architecture is presented including a central processing unit (71) ("CPU"), which is typically 
a local cache allocated within the memory of the system ([0042], the job (32) is received into a grid inbound job queue (33), where it awaits assignment to one or more grid resources; [0045], a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use); and [0050], a generalized architecture is presented including a central processing unit (71) ("CPU"), which is typically comprised of a microprocessor (72) associated with random access memory ("RAM") (74) and read-only memory ("ROM") (75). Often, the CPU (71) is also provided with cache memory (73) and programmable FlashROM (76)); 
a compute resource discovery engine to identify a plurality of computing  clouds having resources available to execute workload tasks ([0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job, and then selects which server or servers (28, 29, 300) to assign to process the job (32);  and [0046], Through consideration of these factors regarding the grid resources, and in combination with the SLA client requirements, the JGS can select one or more appropriate grid resources to which to assign each job) including pricing data for a third party cloud computing service accessible to the scheduling service ([0017], Service Level Agreements ("SLAs") are contracts which specify a set of client-driven criterion directing acceptable execution parameters for computational jobs handled by the grid. SLA parameters may consist of metrics such as… job cost…companies use SLAs to ensure all accounting specifics such as costs incurred and credits obtained conforms to the brokered agreements. The relationship between a submitting client and grid service provider 
wherein the compute resource discovery engine is to fill the local cache with information representing each of the identified computing resources available and the plurality of resource characteristics for each of the plurality of computing clouds identified ([0045], a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use); and [0111], The grid catalog and storage subsystem (15) is a comprehensive software repository, and all software within this repository is cataloged and indexed via standard designations used during the virtual RFP process) including pricing data ([0017], Service Level Agreements ("SLAs") are contracts which specify a set of client-driven criterion directing acceptable execution parameters for computational jobs handled by the grid. SLA parameters may consist of metrics such as… job cost…companies use SLAs to ensure all accounting specifics such as costs incurred and credits obtained conforms to the brokered agreements; [0043], Job/Grid Scheduler ("JGS") (34) 
a workload discovery engine to identify pending workload tasks to be scheduled for execution from one or more workload queues and to update the local cache with the identified workload tasks ([0042], the job (32) is received into a grid inbound job queue (33), where it awaits assignment to one or more grid resources; and [0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33); 
a policy engine to identify a Service Level Target (SLT) for each of the pending workload tasks ([0043], Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job; and [0046], Through consideration of these factors regarding the grid resources, and in combination with the SLA client requirements, the JGS can select one or more appropriate grid resources to which to assign each job) and to [update the local cache with the SLT identified for each workload task]; and
 a scheduler to evaluate the pricing data ([0017], Service Level Agreements ("SLAs") are contracts which specify a set of client-driven criterion directing acceptable execution parameters for computational jobs handled by the grid. SLA parameters may consist of metrics such as… job cost…companies use SLAs to ensure all accounting specifics such as costs incurred and credits obtained conforms to the brokered agreements; [0043], Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job) represented within the local cache ([0017], Service Level Agreements ("SLAs") are contracts which specify a set of client-driven criterion directing acceptable execution parameters for  and to schedule each workload task for execution based on which one of a plurality of computing resources (i) have a lowest financial cost ([0046], For another job which is cost-sensitive but not time critical, the JGS may select a resource which is least expensive) and (ii) are estimated to meet an execution completion deadline in compliance with the SLT identified for each respective workload task ([0033], "SLA" shall refer specifically to an IBM Service Level Agreement, and more generically to any documented set of client-driven criteria for job handling on a grid, including but not limited … processing time for completion; and [0040], makes a selection of which grid vendor(s) (54) to use based on client job criteria (e.g. response time, cost, accuracy, etc.) and resource characteristics, such as server capability, resource availability, storage capacity, and cost), according to the information available from the local cache ([0045], Each grid resource (38, 39, 300) may report in real-time its availability or "percent idle" (41, 42, and 43) to the Job/Grid Scheduler (34). Additionally, a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use)
wherein the scheduler is further to schedule each workload task for execution ([0043], Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job) [by increasing resource allocation across capacity rounds according to a starvation check], including scheduling one or more of the workload tasks at the third party cloud computing service based on the pricing data within the local cache ([0017], Service Level Agreements ("SLAs") are contracts which specify a set of client-driven criterion directing acceptable execution parameters for computational jobs handled by the grid. SLA parameters may consist of metrics such as… job cost…companies use SLAs to ensure all accounting specifics such as costs incurred and credits obtained conforms to the brokered agreements; [0043], Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job), wherein the scheduler retrieves developer-expanded scheduling functions specifying policy requirements from the local cache ([0033], "SLA" shall refer specifically to an IBM Service Level Agreement, and more generically to any documented set of client-driven criteria for job handling on a grid, including but not limited to processing accuracy, results format, processing time for completion, and cost of job processing; and [0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job, and then selects which server or servers (28, 29, 300) to assign to process the job (32)).

Although Fellenstein teaches a grid catalogue and storage subsystem that is used to capture SLT information ([0045], a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use); and [0111], The grid catalog and storage subsystem (15) is a comprehensive software repository, and all software within this repository is cataloged and indexed via standard designations used during the virtual RFP process), Fellenstein fails to specifically teach, update 

However, Chi teaches, update the local cache with the SLT identified for each workload task (0015], receiving in a first queue jobs with deadlines or constraints specified in a hard service level agreement (SLA); receiving in a second queue jobs with a penalty cost metric specified in a soft SLA; and [0027], The ICDC has a Client Data Module that is responsible for maintaining client specific data such as cost functions and SLAs, which are derived from client contracts. Once captured, this information is made available to other system modules for resource and workload management purposes); and
wherein the scheduler is further to schedule each workload task for execution by increasing resource allocation across capacity rounds according to a starvation check ([0027], The dispatching policy is constantly tuned according to dynamic changes in the system, such as user traffic, addition/removal of processing nodes; [0036], In Constraint-Conscious Optimization Scheduling, iCBS achieves near-optimal cost, but it is prone to starvation as its sole objective is cost minimization. In the real world, however, this may not be desirable; and [0037], To meet such needs, a scheduling embodiment of FIG. 3 manages hard SLAs, i.e. deadlines or constraints, and soft SLAs, i.e. optimization metric. This embodiment optimizes the metric while achieving (near-) minimal possible constraint violation; Examiner Note: Chi’s teaching of tuning a resource allocation scheme amounts to one or more capacity rounds where job scheduling is accomplished by evaluating and re-evaluating said allocation according to various constraints).

([0019], IBM's grid computing architecture provides an automated and efficient mechanism to allocate and enable the specific hardware and software environment required for job execution in a grid or on-demand computing system; and [0043], retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job, and then selects which server or servers (28, 29, 300) to assign to process the job (32).). Chi teaches a method of resource allocation in cloud computing environment in compliance with service level contracts (Abstract, Systems and methods are disclosed for efficient maintenance of job prioritization for profit maximization in cloud-based service delivery infrastructures with multi-step cost structure support by breaking multiple steps in the SLA of a job into corresponding cost steps; generating a segmented cost function for each cost step; creating a cost-based-scheduling (CBS)-priority value associated with a validity period for each segment based on the segmented cost function; and choosing the job with the highest CBS priority value). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  that based on the combination, the teachings of Fellenstein would be modified with the job class service level association mechanism taught by Chi in order scheduling computing jobs in a cloud environment. Therefore, it would have been obvious to combine the teachings of Fellenstein and Chi.

As per claim 2, Fellenstein teaches, 
	wherein the compute resource discovery engine implements a separate monitor for each one of the plurality of computing clouds having resources available ([0072], collaborating with remote allocation managers and external grid systems for dynamic environment building/job hand-over, and job rejection criterions), wherein each separate monitor is to continuously update the information at the local cache ([0100], The grid dynamic build process then queries (23) the grid catalog and storage subsystem (15) in order to determine whether or not the required software resources are available to activate the hardware resources with the needed software platform(s)) with updated information representing each of the identified computing clouds having resources available ([0045], Each grid resource (38, 39, 300) may report in real-time its availability or "percent idle" (41, 42, and 43) to the Job/Grid Scheduler (34). Additionally, a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use; and [0072], collaborating with remote allocation managers and external grid systems for dynamic environment building/job hand-over, and job rejection criterions) and the plurality of resource characteristics as the updated information becomes available to the monitors ([0045], Each grid resource (38, 39, 300) may report in real-time its availability or "percent idle" (41, 42, and 43) to the Job/Grid Scheduler (34). Additionally, a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use);
	wherein the plurality of resource characteristics for each of the plurality of computing resources identified include one or more of CPU type, quantity of CPU cores, memory type, memory quantity, licenses ([0011], Each grid resource's characteristics can include, but are not limited, …licensing rights…; and [0045], Each grid resource (38, 39, 300) may report in real-time its availability or "percent idle" (41, 42, and 43) to the Job/Grid , operating system type ([0011], Each grid resource's characteristics can include, but are not limited, to …. types of applications available), virtual machine (VM) execution policy, the pricing data, minimum workload allocation, maximum workload allocation ([0011], Each grid …storage capability), electrical power data, and carbon footprint data.

As per claim 3, Fellenstein teaches, wherein each of the plurality of computing resources available to execute workload tasks implements a local computing resource interface at the respective computing resource, remote from the system ([0052], Many computing platforms are provided with one or more communication interfaces (710), according to the function intended of the computing platform. For example, a personal computer is often provided with a high speed serial port (RS-232, RS-422, etc.), an enhanced parallel port ("EPP"), and one or more universal serial bus ("USB") ports. The computing platform may also be provided with a local area network ("LAN") interface, such as an Ethernet card, and other high-speed interfaces such as the High Performance Serial Bus IEEE-1394; [0062], These user input and output devices may be directly interconnected (78', 78'') to the CPU (71) via a proprietary bus structure and/or interfaces, or they may be interconnected through one or more industry open 
wherein the compute resource discovery engine to identify the plurality of resource characteristics for each of the plurality of computing resources identified comprises the compute resource discovery engine to query the local computing resource interface at each of the plurality of computing resources identified ([0084], perform, the following services:…; and [0085], Query grid catalog and storage subsystem to determine availability of required software resources).

As per claim 4, Chi teaches, wherein the workload discovery engine to identify pending workload tasks to be scheduled for execution comprises the workload discovery engine retrieving the pending workload tasks from a continuous integration cloud (Abstract, cloud-based service delivery infrastructures; [0004], on-demand access to vast IT resources in the cloud; and [0015], schedule jobs in a cloud computing infrastructure by receiving in a first queue jobs with deadlines or constraints).

As per claim 5, Fellenstein teaches, wherein the workload discovery engine to identify pending workload tasks to be scheduled for execution comprises the workload discovery engine retrieving one or more of: 

codelines for test or validation; 
customer submitted code for test or validation ([0016], data mining job); 
software release branches for test or validation; 
patch validation; and 
release branch for test or validation against specified software variants, operating system variants, or computing hardware variants.

As per claim 6, Fellenstein teaches, wherein the workload discovery engine to identify pending workload tasks to be scheduled for execution from one or more workload queues comprises the workload discovery engine to: 
fill the local cache with the identified pending workload tasks ([0042], When a job (32) is submitted by a client application (31) to the grid, the job (32) is received into a grid inbound job queue (33), where it awaits assignment to one or more grid resources); and 
associate each pending workload task within the local cache with a priority marker, a QoS indicator, and/or the SLT based on the workload queue from which the task was retrieved ([0043], Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job).

As per claim 7, Fellenstein teaches, wherein the workload discovery engine to further identify a plurality of associated workload task requirements for each of the pending workload tasks ([0043], retrieves each pending job from the inbound job queue (33), verifies and
 wherein the scheduler is to schedule the pending workload tasks based further on the associated workload task requirements and which of the plurality of computing resources available to execute workload tasks satisfies the associated workload task requirements and is estimated to meet the Service Level Target (SLT) for workload task ([0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job, and then selects which server or servers (28, 29, 300) to assign to process the job (32); [0045], Each grid resource (38, 39, 300) may report in real-time its availability or "percent idle" (41, 42, and 43) to the Job/Grid Scheduler (34). Additionally, a set of grid resource characteristics and capabilities (44) is compiled, either statically, dynamically, or both, which is also available for the JGS (34) to use; and [0046], Through consideration of these factors regarding the grid resources, and in combination with the SLA client requirements, the JGS can select one or more appropriate grid resources to which to assign each job. For example, for high-priority jobs which require immediate processing, the JGS may select a resource which is immediately available, and which provides the greatest memory and processing bandwidth. For another job which is cost-sensitive but not time critical, the JGS may select a resource which is least expensive without great concern about the current depth of the queue for handling at that resource).

As per claim 8, Fellenstein teaches, wherein the policy engine to identify the SLT for each of the workload tasks comprises the policy engine to query a database system to retrieve the SLT for the workload task based at least in part on the workload task type ([0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job; [0095], The preferred embodiment of this invention would work in conjunction with IBM's virtual RFP subsystems, which would provide the necessary data for each of the job processing subsystems, using intra-grid subsystem communications, to provide a fully automated grid management system; [0100], The grid dynamic build process then queries (23) the grid catalog and storage subsystem (15) in order to determine whether or not the required software resources are available to activate the hardware resources with the needed software platform(s); and [0111], The grid catalog and storage subsystem (15) is a comprehensive software repository, and all software within this repository is cataloged and indexed via standard designations used during the virtual RFP process);
	wherein the scheduler is to retrieve a determined capacity available from the local cache defining the determined capacity available for a known list of all possible workload tasks for a given workload type ([0097], A resource allocation subsystem in a grid computing environment is responsible for identifying, allocating, and preparing local grid resources for inbound grid jobs via the grid scheduler. When current active grid resources are not sufficient to meet the requirements of one or more inbound grid jobs, the allocation subsystem alerts the dynamic build subsystem and passes relative data with respect to current resource availability, which has already been collected as part of the functionality in the allocation subsystem, including the additional required resources for job execution); and 
	wherein the scheduler is to further calculate an allocation route to complete execution of the workload tasks utilizing any of the computing clouds having resources available to execute the workload tasks based on the SLT and based further on the determined capacity available ([0097], A resource allocation subsystem in a grid computing environment is responsible for identifying, allocating, and preparing local grid resources for inbound grid jobs via the grid scheduler. When current active grid resources are not sufficient to meet the requirements of one or more inbound grid jobs, the allocation subsystem alerts the dynamic build subsystem and passes relative data with respect to current resource availability, which has already been collected as part of the functionality in the allocation subsystem, including the additional required resources for job execution;  [0099], the grid resource allocation subsystem has already determined which required resources are presently available in the currently running grid environment. Based on the total job requirement, and what is currently available, it is then extrapolated what additional resources are needed to complete build of the environment. The grid allocator also has already determined whether or not the remaining hardware requirements can be met via addition of inactive local hardware resources, or inactive remote hardware resources via virtual node grouping; and [0100] The grid dynamic build process then queries (23) the grid catalog and storage subsystem (15) in order to determine whether or not the required software resources are available to activate the hardware resources with the needed software platform);
	wherein multiple SLTs exist for each workload task type ([0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job).
	Fellenstien fails to specifically teach, wherein the SLT is identified by the policy engine based further on a customer.
	However Chi teaches, wherein the SLT is identified by the policy engine based further on a customer identifier ([0027], The ICDC has a Client Data Module that is responsible for maintaining client specific data such as cost functions and SLAs, which are derived from client contracts. Once captured, this information is made available to other system modules for resource and workload management purposes) or an organizational identifier or a service tier associated with each respective workload task ([0006], Each client may have multiple job classes based on the contract. A stepwise function is used to characterize the revenue as shown in FIG. 1. Intuitively, the clients agree to pay varying fee levels for corresponding service levels delivered for a particular class of requests, i.e., job classes in their contracts; and [0011], For each specification method, the SLA can be classified either as a hard SLA or a soft SLA as follows; [0012] Hard SLA: A hard SLA has a single hard deadline to meet, and if the deadline missed, it is counted as a violation. The definition of this type of SLA, or constraint, may come from the client or the cloud service provider. There are cases where a cloud provider needs to use Hard SLAs as a tool to control various business objectives, e.g., controlling the worst case user experience. Therefore the violation of a hard SLA may not correspond to financial terms in the client contracts; and [0013] Soft SLA: A soft SLA corresponds to agreed levels of service in the contract. This is different from the hard SLA in that even after the violation, SLA penalty cost may continue to increase as response time further increases).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 10, Fellenstein-Chi teaches, wherein the SLT identified for each of the workload tasks defines a Quality of Service (QoS) expectation for each workload task (Fellenstein, [0017], architecture, Service Level Agreements ("SLAs") are contracts which 
wherein the scheduler does not guarantee or commit to meeting the QoS expectation for any individual workload task (Chi, [0006], the cloud service provider may not be able or choose to attend to all client requests at the highest possible service levels; and  [0037], This embodiment optimizes the metric while achieving (near-) minimal possible constraint violation. As violation of constraints or deadlines may be unavoidable in general (jobs may arrive in a bursty fashion) the system tries to make the minimum possible number of violations); and
 wherein scheduler will adjust one or more of re-try logic, priority, end-to-end execution time, preferred resource allocation range, and aging for each workload task increase a likelihood of the respective workload task meeting the defined QoS expectation (Chi, [0027], The dispatching policy is constantly tuned according to dynamic changes in the system, such as user traffic, addition/removal of processing nodes; and [0037], a scheduling embodiment of FIG. 3 manages hard SLAs, i.e. deadlines or constraints, and soft SLAs, i.e. optimization metric. This embodiment optimizes the metric while achieving (near-) minimal possible constraint violation. As violation of constraints or deadlines may be unavoidable in general (jobs may arrive in a bursty fashion) the system tries to make the minimum possible number of violations).

As per claim 11, Fellenstein teaches, wherein the scheduler to schedule each workload task for execution based on which of the computing resources are estimated to meet the SLT comprises the scheduler to evaluate pricing data represented within the local cache by the plurality of resource characteristics identified for each of the plurality of computing resources ([0017], SLA parameters may consist of metrics such as execution and response time, results accuracy, job cost, and storage and network requirements;  [0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job, and then selects which server or servers (28, 29, 300) to assign to process the job (32); and [0095], The preferred embodiment of this invention would work in conjunction with IBM's virtual RFP subsystems, which would provide the necessary data for each of the job processing subsystems, using intra -grid subsystem communications, to provide a fully automated grid management system); and 
wherein the scheduler is to schedule each workload task for execution based on which one of a plurality of computing resources have a lowest financial cost ([0046], Through consideration of these factors regarding the grid resources, and in combination with the SLA client requirements, the JGS can select one or more appropriate grid resources to which to assign each job. For example, ….For another job which is cost-sensitive but not time critical, the JGS may select a resource which is least expensive without great concern about the current depth of the queue for handling at that resource) and are estimated to meet an execution completion deadline for the respective workload task ([0017], SLA parameters may consist of metrics such as execution and response time, …; and [0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job, and then selects which server or servers (28, 29, 300) to assign to process the job (32)).

As per claim 12, Fellenstein-Chi teaches, wherein the scheduler to schedule each workload task for execution based on which of the computing resources are estimated to meet the SLT comprises the scheduler to evaluate a specified customer preference for executing workload tasks at a specified one of the plurality of computing resources as represented within the SLT for the respective workload task (Fellenstein, [0017], Service Level Agreements ("SLAs") are contracts which specify a set of client-driven criterion directing acceptable execution parameters for computational jobs handled by the grid. SLA parameters may consist of metrics such as execution and response time, results accuracy, job cost, and storage and network requirements).


As per claim 18, Chi teaches  a simulator to estimate changes to computing infrastructure by writing simulated data into the local cache representing additional hardware and computing infrastructure availability via one of the computing resources ([0027], An Online Simulator is responsible for dynamic capacity planning. It processes the client data and dynamic system data to assess optimum capacity levels through simulation) and by further updating the local cache with simulated workload tasks queued for execution ([0053], the simulation receives the given job characteristics, the numbers of servers to handle the jobs, and different operational costs); and 
wherein the scheduler is to retrieve the simulated data from the local cache for processing by iterating through a scheduling cycle to plan, calculate, select, and plan the simulated workload tasks for execution against the simulated data representing the additional hardware and computer structure availability ([0040], iterating jobs in the non-decreasing order of deadlines, and testing the minimum slack, i.e. min.sub.i s.sub.i, against a 

As per claim 19, Fellenstein teaches, wherein the compute resource discovery engine to identify a plurality of computing resources available to execute workload tasks, comprises the compute resource discovery engine to autonomously discover any one of: 
one or more third party compute clouds accessible to the scheduler ([0097], When current active grid resources are not sufficient to meet the requirements of one or more inbound grid jobs, the allocation subsystem alerts the dynamic build subsystem and passes relative data with respect to current resource availability, which has already been collected as part of the functionality in the allocation subsystem, including the additional required resources for job execution; and [0099], grid resource allocation subsystem has already determined which required resources are presently available in the currently running grid environment. Based on the total job requirement, and what is currently available, it is then extrapolated what additional resources are needed to complete build of the environment. The grid allocator also has already determined whether or not the remaining hardware requirements can be met via addition of inactive local hardware resources, or inactive remote hardware resources via virtual node grouping); 
one or more private on-demand compute clouds accessible to the scheduler ([0097], When current active grid resources are not sufficient to meet the requirements of one or more inbound grid jobs, the allocation subsystem alerts the dynamic build subsystem and passes relative data with respect to current resource availability, which has already been collected as part of the functionality in the allocation subsystem, including the additional required resources for job execution; and [0099], grid resource allocation subsystem has already determined which required resources are presently available in the currently running grid environment. Based on 
one or more public on-demand compute clouds accessible to the scheduler; 
one or more computing pods within a local host organization within which the scheduling service operates when the one or more computing pods are accessible to the scheduler; 
one or more remote computing pods within a remote host organization separate from the local host organization within which the scheduling service operates when the one or more remote computing pods are accessible to the scheduling service through the remote host organization ([0095], The preferred embodiment of this invention would work in conjunction with IBM's virtual RFP subsystems, which would provide the necessary data for each of the job processing subsystems, using intra -grid subsystem communications, to provide a fully automated grid management system);
 an OpenStack computing cloud accessible to the scheduler; 
a VMWare computing cloud accessible to the scheduler; 
an Amazon Web Services (AWS) public computing cloud accessible to the scheduler; a Microsoft Azure public computing cloud accessible to the scheduler; 
an AWS Direct Connect privately leased computing space accessible to the scheduler; and an 
Azure ExpressRoute privately leased computing space accessible to the scheduler.

As per claim 20, Fellenstein-Chi teaches, a multi-tenant database system having customer data stored therein for a plurality of distinct customer organizations (Fellenstein, [0013], Using grid computing to handle computing jobs of all sizes, and especially larger jobs such as enterprise processes; [0013], a financial services company; and [0017], The relationship between a submitting client and grid service provider is that of a buyer (client) and a seller ( grid vendor); [0040], A client (53), such as an FBI analyst using a client computer, requests a computational job or task; and [0095], The preferred embodiment of this invention would work in conjunction with IBM's virtual RFP subsystems, which would provide the necessary data for each of the job processing subsystems, using intra -grid subsystem communications, to provide a fully automated grid management system; and Chi, [0003], diverse set of clients sharing the computing resources; and  [0054], multiple clients are supported, where each client has its own database and an independent workload. Each client has one or more job classes, where each job class has a common SLA, shared by all jobs in the job class); 
wherein each customer organization is an entity selected from the group consisting of: 
a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization (Chi, [0054], multiple clients are supported, where each client has its own database and an independent workload); 
wherein the system operates at a host organization as a cloud based service provider to the plurality of distinct customer organizations (Fellenstein, 0017], The relationship between a submitting client and grid service provider is that of a buyer (client) and a seller ( grid 
 wherein the cloud based service provider receives inputs from the plurality of distinct customer organizations to schedule workload tasks for execution the plurality of computing resources (Chi, [0033], a query arrives a dispatcher; and [0054], multiple clients are supported, where each client has its own database and an independent workload).

As per claim 21, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 22, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 23, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 24, Fellenstein teaches, wherein identifying the SLT for each of the workload tasks comprises querying a database system to retrieve the SLT for the workload task based at least in part on the workload task type ([0043], A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job; [0095], The preferred embodiment of this invention would work in conjunction with IBM's virtual RFP subsystems, which would provide the necessary data for each of the job processing subsystems, using intra-grid subsystem communications, to provide a fully automated grid management system; [0100], The grid dynamic build process then queries (23) the grid catalog and storage subsystem (15) in order to determine whether or not the required software resources are available to activate the hardware resources with the needed software platform(s); and [0111], The grid ; and
	wherein multiple SLTs exist for each workload task type  ([0043],A Job/Grid Scheduler ("JGS") (34) retrieves each pending job from the inbound job queue (33), verifies handling requirements against one or more SLA (305) to determine processing requirements for the job).
	
	Fellenstien fails to specifically teach, wherein the SLT is identified by the policy engine based further on a customer identifier or an organizational identifier or a service tier associated with each respective workload task.
	wherein the SLT is identified by the policy engine based further on a customer identifier ([0027], The ICDC has a Client Data Module that is responsible for maintaining client specific data such as cost functions and SLAs, which are derived from client contracts. Once captured, this information is made available to other system modules for resource and workload management purposes) or an organizational identifier or a service tier associated with each respective workload task ([0006], Each client may have multiple job classes based on the contract. A stepwise function is used to characterize the revenue as shown in FIG. 1. Intuitively, the clients agree to pay varying fee levels for corresponding service levels delivered for a particular class of requests, i.e., job classes in their contracts; and [0011], For each specification method, the SLA can be classified either as a hard SLA or a soft SLA as follows; [0012] Hard SLA: A hard SLA has a single hard deadline to meet, and if the deadline missed, it is counted as a violation. The definition of this type of SLA, or constraint, may come from the client or the 
	The same motivation used in the rejection of claim 21 is applicable to the instant claim.

As per claim 25, this claim is similar to claim 13 and is rejected for the same reasons.
As per claim 26, this is the “non-transitory computer readable storage media” corresponding to claim 1 and is rejected for the same reasons. The same motivation used for the rejection of claim 1 is applicable to instant claim.
As per claim 27 this claim is similar to claim 24 and is rejected for the same reasons. 

Claims 13-17, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fellenstein-Chi as applied to claims 1, 21, and 26 and in further view of  et al. Di Balsamo (United States Patent Application Publication 2016/0283268).

As per claim 13, Fellenstein-Chi fails to specifically teach, wherein the scheduler to schedule each workload task for execution via one of the computing resources comprises the scheduler to generate a scheduling plan as output; and wherein the system further comprises a post-scheduling analyzer to receive the scheduling plan from the scheduler and to evaluate the scheduling plan prior to initiating the scheduling plan.

However, Di Balsamo teaches, wherein the scheduler to schedule each workload task for execution via one of the computing resources comprises the scheduler to generate a scheduling plan as output ([0037], schedule mod determines a preliminary pool assignment and a preliminary time period (that is, scheduled time) for each job that has been received); and 
wherein the system further comprises a post-scheduling analyzer to receive the scheduling plan from the scheduler and to evaluate the scheduling plan prior to initiating the scheduling plan ([0038], where SLA mod 308 determines SLA compliance based upon the preliminary schedule. If there is, or are, SLA compliance issue(s), then schedule mod 306 determines an adjusted schedule based on the assumption that resources will be strategically re-assigned from one resource pool to another resource pool as the jobs are being executed. More specifically, certain jobs will have resources temporarily re-assigned to their resource pools so that they finish more quickly and allow SLAs to be complied with; and [0043], execute mode 310 executes the jobs according to the adjusted schedule on the scheduled resource pools).

Fellenstein-Chi and Di Balsamo are analogous because they are each related to resource allocation. Fellenstein teaches a method of resource allocation in grid computing environment in compliance with service level contracts. Chi teaches a method of resource allocation in cloud computing environment in compliance with service level contracts. Di Balsamo also teaches a method of resource allocation in cloud computing environment in compliance with service level contracts which includes modifying a schedule plan ([0038], SLA mod 308 determines SLA compliance based upon the preliminary schedule. If there is, or are, SLA compliance issue(s), then schedule mod 306 determines an adjusted schedule based on the assumption that resources will be strategically re-assigned from one resource pool to another resource pool).It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the combination of Fellenstein-Chi would be modified with the rescheduling mechanism taught by Di Balsamo in order modify scheduling decisions in a cloud environment. Therefore, it would have been obvious to combine the teachings of Fellenstein-Chi and Di Balsamo.

As per claim 14, Fellenstein-Chi fails to specifically teach, wherein the post-scheduling analyzer is to create a modified scheduling plan by adding at least one workload task not selected by the scheduler to the scheduling plan or by removing at least one workload task selected by the scheduler from the scheduling plan; and wherein the scheduling service is to initiate execution of the workload tasks at the computing resources in accordance with the modified scheduling plan.
	However, Di Balsamo teaches, wherein the post-scheduling analyzer is to create a modified scheduling plan by adding at least one workload task not selected by the scheduler to the scheduling plan or by removing at least one workload task selected by the scheduler from the scheduling plan ([0044], if JOB1, having specific constraints on the pool destination, needs to be considered with respect to its potential impact on JOB2, but this change would affect the plan critical path, then an alternative solution is required. Another system to run JOB1 or JOB2 must be identified outside the planned "static" destination GROUP1 or GROUP2. In this example, the configurator block will introspect the JOB properties and will consider possible solutions such as the following: (i) shorten the duration using a more powerful system; and/or (ii) move one of the jobs to a different time so as not to interfere with other job; and [0047], The configurator block (with the usual jobs/plans introspection) could also decide to and 
wherein the scheduling service is to initiate execution of the workload tasks at the computing resources in accordance with the modified scheduling plan ([0039], execute mode 310 executes the jobs according to the adjusted schedule on the scheduled resource pools).
The same motivation used in the rejection of claim 13 is applicable to the instant claim.

As per claim 15, Fellenstein-Chi fails to specifically teach wherein the post-scheduling analyzer to evaluate the scheduling plan comprises the post-scheduling analyzer to check for any of the workload tasks which were not selected for execution by the scheduler having a higher priority than any of the workload tasks selected for execution; wherein the post-scheduling analyzer is to remove one or more workload tasks selected for execution in the scheduling plan having a lower priority than the workload tasks which were not selected for execution and have the higher priority; and wherein the post-scheduling analyzer is to add at least one of the workload tasks having the higher priority to the scheduling plan.
	However, Di Balsamo teaches, wherein the post-scheduling analyzer to evaluate the scheduling plan comprises the post-scheduling analyzer to check for any of the workload tasks which were not selected for execution by the scheduler having a higher priority than any of the workload tasks selected for execution ([0038], where SLA mod 308 determines SLA compliance based upon the preliminary schedule. If there is, or are, SLA compliance issue(s), then schedule mod 306 determines an adjusted schedule based on the assumption that resources will be strategically re-assigned from one resource pool to another resource pool as the 
wherein the post-scheduling analyzer is to remove one or more workload tasks selected for execution in the scheduling plan having a lower priority than the workload tasks which were not selected for execution and have the higher priority ([0044], if JOB1, having specific constraints on the pool destination, needs to be considered with respect to its potential impact on JOB2, but this change would affect the plan critical path, then an alternative solution is required. Another system to run JOB1 or JOB2 must be identified outside the planned "static" destination GROUP1 or GROUP2. In this example, the configurator block will introspect the JOB properties and will consider possible solutions such as the following: (i) shorten the duration using a more powerful system; and/or (ii) move one of the jobs to a different time so as not to interfere with other job The configurator block (with the usual jobs/plans introspection) could also decide to decrease the "SLA" requirements of a JOB since it will not affect its duration. This may be done in order to free up resources for a "most critical job" that needs more resources to be compliant the reasons (generally SLA requirements) for its criticality); and
 wherein the post-scheduling analyzer is to add at least one of the workload tasks having the higher priority to the scheduling plan ([0044], if JOB1, having specific constraints on the pool destination, needs to be considered with respect to its potential impact on JOB2, but this change would affect the plan critical path, then an alternative solution is required. Another system to run JOB1 or JOB2 must be identified outside the planned "static" destination GROUP1 or GROUP2. In this example, the configurator block will introspect the JOB properties and will consider possible solutions such as the following: (i) shorten the duration using a more powerful system; and/or (ii) move one of the jobs to a different time so as not to interfere with other job).
The same motivation used in the rejection of claim 13 is applicable to the instant claim.


As per claim 16, Fellenstein-Chi fails to specifically teach, wherein the post-scheduling analyzer to evaluate the scheduling plan comprises the post-scheduling analyzer to check for any of the workload tasks which were not selected for execution by the scheduler having a higher priority than any of the workload tasks selected for execution; and wherein the post-scheduling analyzer is to exceed a maximum SLT allocation for one of the computing resources by adding at least one of the workload tasks having the higher priority to the scheduling plan.
	However, Di Balsamo teaches, wherein the post-scheduling analyzer to evaluate the scheduling plan comprises the post-scheduling analyzer to check for any of the workload tasks which were not selected for execution by the scheduler having a higher priority than any of the workload tasks selected for execution ([0047], The configurator block (with the usual jobs/plans introspection) could also decide to decrease the "SLA" requirements of a JOB since it will not affect its duration. This may be done in order to free up resources for a "most critical job" that needs more resources to be compliant the reasons (generally SLA requirements) for its criticality); and 
wherein the post-scheduling analyzer is to exceed a maximum SLT allocation for one of the computing resources by adding at least one of the workload tasks having the higher priority to the scheduling plan ([0047], the new resources to provide to most critical jobs can be obtained "re-using" the idle time of other plans).
The same motivation used in the rejection of claim 13 is applicable to the instant claim.

As per claim 17, Fellenstein-Chi fails to specifically teach, wherein the post-scheduling analyzer to evaluate the scheduling plan comprises the post scheduling analyzer to check for an 
	However, Di Balsamo teaches, wherein the post-scheduling analyzer to evaluate the scheduling plan comprises the post scheduling analyzer to check for an allocation load which exceeds a specified maximum SLT allocation for any one of the computing resources ([0038], where SLA mod 308 determines SLA compliance based upon the preliminary schedule. If there is, or are, SLA compliance issue(s), then schedule mod 306 determines an adjusted schedule based on the assumption that resources will be strategically re-assigned from one resource pool to another resource pool as the jobs are being executed. More specifically, certain jobs will have resources temporarily re-assigned to their resource pools so that they finish more quickly and allow SLAs to be complied with); and 
wherein the post-scheduling analyzer is to modify where at least one each workload is scheduled for execution by specifying a different one of the computing resources to load balance execution of the workload tasks across the plurality of computing resources (Chi, [0038], The balance is achieved by observing that deadlines are not always urgent. There may be some job with deadlines in constraint-queue, but it may wait some time, called slack, without violating the deadline. Once known, the system can delay it, and attend opti-queue, to improve optimization metric).
	The same motivation used in the rejection of claim13 is applicable for the instant claim.

As per claim 22, Fellenstein-Chi fails to specifically teach, wherein scheduling each 
However, Di Balsamo teaches, teaches, wherein scheduling each workload task for execution via one of the computing resources comprises the scheduler to generate a scheduling plan as output ([0037], schedule mod determines a preliminary pool assignment and a preliminary time period (that is, scheduled time) for each job that has been received);; 
wherein the method further comprises: 
sending the scheduling plan to a post-scheduling analyzer for evaluation ([0038], Processing proceeds to step S270, where SLA mod 308 determines SLA compliance based upon the preliminary schedule; and [0042], system 400 includes: analyzer block 402; configurator block 404; physical and logical resources network 406; and plan table 408. Some embodiments are based on analyzer block 402 outlining the job (see plan table 408) requiring a different level of resources to complete the plan and configurator block 404 that will be instead in charge to re-define the overall resources to react to any request from analyzer block 402. It is noted that components 402, 404 and 406: (i) may be located on the same physical and/or virtual machine; or (ii) may be distributed amongst multiple physical and/or virtual machines); 
creating, via the post-scheduling analyzer, a modified scheduling plan by adding at least one workload task not selected by the scheduler to the scheduling plan or by removing at least one workload task selected by the scheduler from the scheduling plan ([0044], if JOB1, having specific constraints on the pool destination, needs to be considered with respect to its potential impact on JOB2, but this change would affect the plan critical path, then an alternative solution is required. Another system to run JOB1 or JOB2 must be identified outside the planned "static" destination GROUP1 or GROUP2. In this example, the configurator block will introspect the JOB properties and will consider possible solutions such as the following: (i) shorten the duration using a more powerful system; and/or (ii) move one of the jobs to a different time so as not to interfere with other job; and [0047], The configurator block (with the usual jobs/plans introspection) could also decide to decrease the "SLA" requirements of a JOB since it will not affect its duration. This may be done in order to free up resources for a "most critical job" that needs more resources to be compliant the reasons (generally SLA requirements) for its criticality); and 
initiating execution of the workload tasks at the computing resources in accordance with the modified scheduling plan ([0039], execute mode 310 executes the jobs according to the adjusted schedule on the scheduled resource pools).
The same motivation used in the rejection of claim 13 is applicable to the instant claim.
As per claim 28, this claim is similar to claim 13 and is rejected for the same reasons. The same motivation used in the rejection of claim 13 is applicable to the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A HEADLY/            Examiner, Art Unit 2199                                                                                                                                                                                            

/JACOB D DASCOMB/Primary Examiner, Art Unit 2199